Citation Nr: 1754111	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-28 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an ear disability.

5.  Entitlement to service connection for a disability manifested by vertigo.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1991 and active duty for training (ACDUTRA) February 1992 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

Regarding the Veteran's representative, the Veteran was represented by the American Legion.  During the May 2017 hearing, the Veteran stated that he would like to proceed without the benefit of representation and would rather continue on his own.  This statement is accepted as a revocation of the power of attorney, which the Veteran may do at any time.  38 C.F.R. § 14.631(f)(1) (2017).  As such, the Veteran is currently unrepresented.

The issues of service connection for a back disability, a bilateral foot disability, a disability manifested by vertigo, and fatigue and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a decision in September 1994, the RO denied the issues of service connection for arthritis of the left foot and calluses of the right foot.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination.  

2.  The additional evidence presented since the rating decision of September 1994 raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disability.

3.  A diagnosis of an ear disability has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The September 1994 RO decision, which denied service connection for arthritis of the left foot and calluses of the right foot, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  The criteria for reopening the previously denied claim of service connection for a bilateral foot disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for entitlement to service connection for an ear condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2017).  As the Board is reopening the claim of service connection for a bilateral foot disability, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the issue of service connection for an ear disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Application to Reopen

In a rating decision in September 1994, the RO denied service connection for arthritis of the left foot on grounds that the evidence does not show arthritis in either the service treatment records or post-service treatment records.  In that decision, the RO also denied service connection for calluses of the right foot on the grounds that no chronic condition was shown by service treatment records or post-service treatment records.  After the Veteran was notified of the determination and of his appellate rights by a September 1994 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered that pertained to the claim consisted of the service treatment records and a September 1993 VA examination noting diagnoses of surgery on the left foot for a hammertoe deformity and callous of the left foot.

The current request to reopen the previously denied claim was received by VA in September 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a bilateral foot disability consists, in part, of the Veteran's May 2017 hearing testimony in which he asserts that his current bilateral foot pain began during service and he complained about pain in his feet during service, for which he was given shoe inserts.  He also clarified that he is claiming disabilities of the feet other than the disabilities of the left foot already service-connected.

This evidence is new and material, as it cures an evidentiary defect present at the time of the prior denial, the lack of a showing that he was treated for bilateral foot pain during service, which is separate from his service-connected left foot disability, and continuity of symptoms since service.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for a bilateral foot disability is addressed further in the remand section.


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In consideration of the evidence of record, a diagnosis of an ear condition other than the already service-connected tinnitus has not been shown during the pendency of the appeal.  There is no evidence of an ear disability contained in the record and the Veteran has not submitted any evidence that demonstrates a current diagnosis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Thus, in this specific case, the Veteran's assertion on its own that he has an ear condition is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of an ear condition at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  During the December 2011 and December 2015 VA examinations, the Veteran's physical examinations of the ears were normal.  The Veteran stated during the December 2011 VA examination that he had frequent middle ear infections during service that continued after service; however, there were no findings on examination supporting a current chronic ear.  The Board notes that service treatment records are silent for any ear infections.  During the May 2017 hearing, the Veteran stated that the only complaints he had regarding the ears were ringing and dizziness.  The Board notes that the Veteran has been granted service connection for tinnitus and a separate claim for service connection for a disability manifested by vertigo will be addressed in the remand section of this decision.  Therefore, according the Veteran's own statements during the May 2017 hearing, he has no other symptoms associated with a current ear condition and the record shows there is no medical evidence of chronic ear infections.  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of an ear condition; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of service connection for a bilateral foot disability is granted and, to this extent only, the appeal is granted.

Service connection for an ear condition is denied.


REMAND

The Board finds that further development is necessary for the remaining issues on appeal.

The record contains a DD 214 regarding a period of active duty for training from February 1992 to June 1992 and indicates that the Veteran was in the Army National Guard.  The Veteran's complete personnel records are not contained in the claim file and, therefore, the claim file does not contain a complete record of assignments during active duty and National Guard service.  On remand, the Veteran's service personnel records must be obtained and periods of active duty and inactive duty with the Army National Guard must be verified.

As an initial matter, the Veteran's DD 214 demonstrates that the Veteran served in Southwest Asia.  Therefore, the regulations regarding Veterans who served in the Persian Gulf are applicable in this case.  See 38 C.F.R. § 3.317.

The Board finds that VA examinations are needed in this case.  The Veteran asserts that his bilateral foot pain began in service and that he was treated with orthotic shoe inserts during service.  The Board notes that the Veteran has been granted service-connection for plantar tendonitis of the left foot and status-post callus with hammer toe deformity of the left fifth toe and, therefore, only disabilities of the feet other than those service-connected should be considered on remand.  Service treatment records show that the Veteran was treated for complaints of pain while walking or wearing footwear in July 1991.  Physical examination showed that his feet were painful when pressure was applied.  Post-service VA treatment records a diagnosis of Morton metatarsalgia of the right foot and peripheral neuropathy of unknown origin in September 2010.  During the June 2011 VA examination, the Veteran was diagnosed as having bilateral plantar fasciitis.  During the December 2011 VA examination, the Veteran was diagnosed as having right foot Morton's neurons and left foot fifth hammer toe with post-surgical status arthrodesis and residual scar.  The examiner stated that there was no objective clinical evidence to account for Veteran's subjective symptom of bilateral foot pain and opined that the Veteran's right foot Morton's neuroma and bilateral foot pain conditions are less likely than not originated, caused or permanently aggravated by the military service and there is no objective clinical findings to account for his symptoms.  It is unclear from the record whether the Veteran is suffering from an undiagnosed illness manifested by pain in both feet or if his symptoms are attributable to a diagnosed illness.  Further, the VA examiner failed to provide rationale for the opinion provided.

The Veteran was afforded a VA examination for his back in June 2011 and was diagnosed as having muscular low back pain.  In an October 2011 VA opinion, the examiner stated that the Veteran has a clear and specific etiology and diagnosis and the "medical literature does not support Gulf War Exposure as a cause of muscular low back pain."  Also, the examiner opined that the Veteran's current back disability was more likely caused by a January 1996 post-service MVA as the Veteran reported that he had back pain since that accident.  In an August 2017 statement, the Veteran asserted that his current back disability was caused by a motor vehicle accident (MVA) that occurred during service in October 1987.  During the May 2017 hearing, the Veteran stated that his back pain has been continuous since service and that he did not injury his back in the post-service MVA.  Service treatment records are silent for any findings or treatment for the back.  They do note, however, an October 1987 MVA in which the Veteran injured his knees.  Although the Veteran was afforded a VA examination regarding his claim for a back disability, that examiner did not consider whether the inservice MVA accident may have caused or contributed to the Veteran's current back disability.  

Regarding the Veteran's claim for a disability manifested by vertigo, service treatment records show that the Veteran was treated in August 1990 for complaints of seizures for one year and persistent loss of consciousness, which was found to be associated with true vertigo.  Following service, the Veteran was treated intermittently for dizziness and during VA treatment in July 2016, the Veteran's symptoms were found to be consistent with vestibular migraines.  During the VA examination in December 2011, the examiner noted that the Veteran's clinical examination was normal and there was no diagnosis.  However, during the December 2015 VA examination, the Veteran was diagnosed as having vertiginous migraines.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected tension headaches as tension headaches do not cause vertigo.  The Board finds this opinion inadequate as no rationale was provided explaining the conclusion that tension headaches do not cause vertigo and the examiner failed to address whether the Veteran's diagnosed vertiginous migraines were aggravated by his service-connected tension headaches.  Finally, no opinion was provided as to whether the Veteran's current condition is related to the vertigo treated during service.

Finally, the Veteran claims that he has had fatigue since separation from active duty.  During the June 2011 VA examination, the Veteran was diagnosed as having hypogonadism and Vitamin D deficiency.  In the December 2011 VA examination, the examiner opined that the Veteran did not meet the VA diagnostic criteria for chronic fatigue syndrome; however, the examiner did not address the cause of the Veteran's symptom of fatigue and failed to explain the finding that the Veteran did not meet the criteria for chronic fatigue syndrome.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  In light of the Veteran's reports and the evidence of record, further development is necessary in order to properly adjudicate this appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

As the development for the claims for a back disability, a bilateral foot disability, a disability manifested by vertigo, and fatigue could have an impact on the outcome of the issue of entitlement to TDIU as service connection may be granted on remand for these issues, TDIU is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the claim for entitlement to TDIU should be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms associated with his back disability, bilateral foot disability, a disability manifested by vertigo, and fatigue.   

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain the Veteran's complete personnel records and attempt to verify his periods of active and inactive duty with the Army National Guard by contacting the U.S. Army Joint Services Records Research Center (JSRRC), and any other organization that would have possession of pertinent records.  The RO must also attempt to obtain the Veteran's complete record of assignments for his entire service from the National Personnel Records Center (NPRC), or other pertinent source.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the Veteran must be afforded a VA examination(s) to determine whether a back disability; a bilateral foot disability, other than service-connection for plantar tendonitis of the left foot and status-post callus with hammer toe deformity of the left fifth toe; a disability manifested by vertigo, other than service-connected tension headaches; and fatigue are related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner must provide an opinion as to whether any currently or previously diagnosed back disability, bilateral foot disability, a disability manifested by vertigo, and fatigue, are related to the Veteran's military service.  

The examiner must also provide an opinion as to whether any currently or previously diagnosed disability manifested by vertigo, including the Veteran's diagnosed vestibular migraines and vertiginous migraines, is caused or aggravated by service-connected tension headaches.

As the Veteran served in Southwest Asia, if any symptoms cannot be attributed to a known diagnosis, the VA examiner must address whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on his service.  Specifically, the examiner should consider whether the Veteran's bilateral foot pain and fatigue can be attributed to a known clinical diagnosis.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's statements as to inservice traumas and symptoms, including the motor vehicle accident in October 1987, treatment for bilateral foot pain and episodes of vertigo, which have been documented in the service treatment records.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


